     Case 1:21-cr-00143-ELR-CCB Document 3 Filed 04/19/21 Page 1 of 1


                                                                    FILED IN OPEN COURT
                                                                         U.S.D.C. Atlanta

                                                                          APR 1 9 2021
                  IN THE UNITED STATES DBTRICT COURT   James/ST.JHattt
                 FOR THE NORTHERN DISTRICT OF GEORGIA By^
                                                          Deputy Clerk
                           ATLANTA DWISION


   UNITED STATES OF AMERICA                   Criminal Action No.

         V.


   Victor Hill                                    UNDER SEAL



                                     Order


   Having read and considered the government's Motion to Seal Indictment and

application and for good cause shown,

   It is hereby ORDERED that the Indictment and application be sealed.

   SO ORDERED this / ^day of f^)fU I 2021.



                                                               •n^7
                                     CATHERINE M. SALINAS
                                     UNTIED STATES MAGISTRATE FUDGE


Presented by:
Brent A. Gray/ Assistant United States Attorney
